United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2976
                        ___________________________

                                 James Melvin Lewis

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: April 4, 2016
                                Filed: April 7, 2016
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

      James Lewis appeals after the District Court1 dismissed for failure to state a
claim his pro se Federal Tort Claims Act complaint alleging elder abuse by a

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
Department of Veterans Affairs physician. We conclude, contrary to Lewis’s
arguments on appeal, that the District Court had jurisdiction to consider the United
States’s defenses to Lewis’s claim. See 28 U.S.C. § 1346(b)(1) (granting district
courts jurisdiction over civil actions for damages brought against the United States).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-